DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3, 8, 10, 15, and 16 have been amended.
This office action is in response to submission under the After Final Consideration Program 2.0 submitted on 02-MAY-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(a) has been withdrawn.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 over Reitsma et al., U.S. Patent Application Publication 2016/0348452 A1 (hereinafter ‘Reitsma’) in view of Nikoofard et al., “Design and Comparison of Constrained MPC With PID Controller for Heave Disturbance Attenuation in Offshore Managed Pressure Drilling Systems” (hereinafter ‘Nikoofard’) further in view of Milner et al., United States Patent 9,708,898 B2 (hereinafter ‘Milner’) further in view of Torres et al., “Parameter identification of marine risers using Kalman-like observers” (hereinafter ‘Torres’) and rejection under 35 U.S.C. 103 over Reitsma in view of Nikoofard further in view of Milner further in view of Torres further in view of Ambrus et al., “Choke Controller Design for Automated Managed Pressure Drilling with Realistic Operational System Conditions” [2017] (hereinafter ‘Ambrus’) have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

PCT/US2019/065884 International search report denoted all cited references as ‘A’ and the written opinion of the international searching authority denoted all claims as meeting the requirements for Novelty, Inventive Step, and Industrial applicability.

Reitsma et al., U.S. Patent Application Publication 2016/0348452 A1, Nikoofard et al., “Design and Comparison of Constrained MPC With PID Controller for Heave Disturbance Attenuation in Offshore Managed Pressure Drilling Systems”, Milner et al., United States Patent 9,708,898 B2 (hereinafter ‘Milner’), and Ambrus et al., “Choke Controller Design for Automated Managed Pressure Drilling with Realistic Operational System Conditions” [2017] (hereinafter ‘Ambrus’) do not discuss “acceleration”.

    PNG
    media_image1.png
    417
    640
    media_image1.png
    Greyscale
Torres et al., “Parameter identification of marine risers using Kalman-like observers” (hereinafter ‘Torres’) teaches a method for determining the model of a riser based on hydrodynamic forces and movement of the platform as shown in Fig. 5. On pg. 92 right col ¶1 and pg. 91 Fig. 6, Torres teaches acceleration and velocity of the wave particle. This is in contrast to the amended claim now positively reciting the riser acceleration. The acceleration of the wave and riser are related, but not equivalent. Pg. 91 Fig. 7, Torres teaches the wave elevation is determined to predict the riser, where the instant application uses the riser acceleration, riser position, and riser velocity as input rather than wave dynamics.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically

applying, via a state estimation technique, a state observer to the riser position signal to determine annular flow parameters, riser acceleration, riser position, and riser velocity;
modeling, by a physics-based model, an annular flow for a wellbore associated with the drilling rig to produce a modeled flow signal, the modeled flow signal reflecting a position of the drilling rig relative to influx flow, the physics-based model receiving the annular flow parameters, the riser acceleration, the riser position, and the riser velocity as input;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez Soto et al., U.S. Patent Application Publication 2018/0187498 A1 teaches a method for early kick detection of a well which contains machine learning [0058] and uses pump efficiency in the calculation of the flow rate [0061].
Nikoofard et al., “Constrained MPC Design for Heave Disturbance Attenuation in Offshore Drilling Systems” [2013] teaches a method using heave compensation including teaching the state observation.
Mahdianfar et al., “Joint Unscented Kalman Filter for State and Parameter Estimation in Managed Pressure Drilling” teaches using a Kalman filter when determining influx into the well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146